NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10092

                Plaintiff-Appellee,             D.C. No. 1:95-cr-05036-AWI

 v.
                                                MEMORANDUM*
OSCAR LUNA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Oscar Luna appeals pro se from the district court’s denial of his motion for

early termination of his supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      We review for abuse of discretion the district court’s denial of a motion for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
early termination of supervised release. See United States v. Emmett, 749 F.3d
817, 819 (9th Cir. 2014). The court did not abuse its discretion in concluding that

Luna’s stated need for unrestricted international travel in order to fulfill his

employment obligations did not support early termination. Contrary to Luna’s

contention, the district court applied the correct legal standard in determining that

early termination of supervised release was not warranted by Luna’s conduct and

the interest of justice. See 18 U.S.C. § 3583(e)(1); Emmett, 749 F.3d at 819. The

court did not base its decision on any erroneous facts, and properly relied on the

nature of Luna’s offense and his ongoing failure to accept responsibility for his

offense as reasons to continue supervision. See 18 U.S.C. § 3553(a)(1), (a)(2)(B),

(a)(2)(C).

         AFFIRMED.




                                           2                                       18-10092